         Case 1:15-cv-03783-VEC Document 140 Filed 08/19/21 Page 1 of 1




GEORGIA M. PESTANA              THE CITY OF NEW YORK                          Sharon Sprayregen
Corporation Counsel                                                           Tel.: (212) 356-0873
                                LAW DEPARTMENT                             ssprayre@law.nyc.gov
                                   100 CHURCH STREET
                                   NEW YORK, NY 10007
                                                                           August 19, 2021
VIA ECF
Hon. Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007



               Re:    Butler v. City of New York, 15-CV-3783 (VEC)

Dear Judge Caproni:

                I am an Assistant Corporation Counsel assigned to represent Defendants in the
above-referenced action. Pursuant to Your honor’s Order, dated August 18, 2021 (Dkt. No. 138),
I write to provide an update to the Court regarding DHS’s accommodations of class members’
T.E. and J.M.’s needs.

               Both T.E. and J.M. have been moved to single-occupancy rooms with bathrooms
with accessible features to meet their needs. In particular, J.M.’s room has grab bars in the
shower and next to the toilet, and T.E.’s room has a roll-in shower with grab bars and a shower
chair. Both have accessible toilets (i.e., toilets that are the appropriate height).

                                                           Respectfully,

                                                                  /s/

                                                           Sharon Sprayregen
                                                           Assistant Corporation Counsel

cc:    All Counsel of Record (via ECF)
